DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-17, and 19-20 with an earliest effective filing date of 3/25/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohavi et al. (U.S. Publication No. 2013/0282683 published on 10/24/13) in view of Castaneda et al. (U.S. Publication No. 2019/0155949 published on 5/23/19).
	With respect to claim 1, the Kohavi reference teaches a method for processing a page, comprising: 
sending a search request carrying a search keyword to a server in response to a search operation (a search query is received with a keyword [paragraphs 33, 34, and 86]); 
receiving a search result, wherein the search result is returned by the server in response to the search request (a search results page is received and displayed [paragraph 86]); 
displaying the search result on a search result page (a search results page is received and displayed [paragraph 86]).
The Kohavi reference does not explicitly recite:
recording a page for triggering the search operation;
determining a return page based on the recorded page for triggering the search operation, in response to a page return operation on the search result page; and 
jumping to the return page.
The Castaneda reference teaches:
recording a page for triggering the search operation (when the user initiates a search for supplemental content, the system captures the location and creates a bookmark to the page and stores it [paragraph 13]);
determining a return page based on the recorded page for triggering the search operation, in response to a page return operation on the search result page (a selection option is displayed for the user to return to the previously marked page which is identified by the bookmark [paragraph 13]); and 
jumping to the return page (selecting the option returns the user to the bookmarked page [paragraph 13]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claim 2, the Kohavi and Castaneda references teach all of the limitations of claim 1 as described above. In addition, the Kohavi reference teaches that wherein the determining a return page based on the recorded page for triggering the search operation comprises: determining the page for triggering the search operation as the return page, in a case that the page for triggering the search operation is a search home page (searches are submitted to a search engine [paragraphs 56-57]) or a search association page, wherein an association word associated with a search keyword inputted by a user is displayed on the search association page. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claim 3, the Kohavi and Castaneda references teach all of the limitations of claim 2 as described above. Additionally, the Kohavi reference teaches that the search operation comprises any one of: a search operation triggered by a default keyword displayed in the search home page or the search keyword inputted by the user (a search query is received with a keyword [paragraphs 33, 34, and 86]); a search operation triggered by a recommended word displayed in the search home page; and a search operation triggered by the association word displayed in the search association page. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claim 5, the Kohavi and Castaneda references teach all of the limitations of claim 3 as described above. In addition, the Castaneda reference teaches that in a case that the search operation is the search operation triggered by the recommended word displayed in the search home page, the method for processing the page further comprises: displaying, on the return page, no virtual keyboard for the user to input the search keyword, before a trigger operation on a search box in the return page is received (no virtual keyboard is displayed and a selection option is displayed for the user to return to the previously marked page which is identified by the bookmark [paragraph 13]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claim 6, the Kohavi and Castaneda references teach all of the limitations of claim 1 as described above. Additionally, the Kohavi and Castaneda references teach that in a case that the page for triggering the search operation is a search result page on which a previous search result is displayed, after displaying the search result on the search result page, the method further comprises: deleting a record of the search result page on which the previous search result is displayed (certain results can be removed from the results page [Kohavi paragraph 42]), and recording a search home page as the page for triggering the search operation (when the user initiates a search for supplemental content, the system captures the location and creates a bookmark to the page and stores it [Castaneda paragraph 13]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claim 7, the Kohavi and Castaneda references teach all of the limitations of claim 6 as described above. In addition, the Castaneda reference teaches that the determining a return page based on the recorded page for triggering the search operation comprises: determining the recorded page for triggering the search operation as the return page (a selection option is displayed for the user to return to the previously marked page which is identified by the bookmark [paragraph 13]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi with the bookmark return of Castaneda. Such a modification would have made the system more desirable to users by making their search navigation more efficient.
	With respect to claims 8-10 and 12-14, the claims are merely the apparatus embodiment of claims 1-3 and 5-7 and they recite no further significant limitations therein. Therefore, the limitations of claims 8-10 and 12-14 are rejected in the analysis of claims 1-3 and 5-7 and are likewise rejected on the same basis.
	With respect to claims 15-17 and 19-20, the claims are merely the non-transitory computer readable storage medium embodiment of claims 1-3 and 5-6 and they recite no further significant limitations therein. Therefore, the limitations of claims 15-17 and 19-20 are rejected in the analysis of claims 1-3 and 5-6 and are likewise rejected on the same basis.

Claim(s) 4, 11, and 18 with an earliest effective filing date of 3/25/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohavi et al. (U.S. Publication No. 2013/0282683 published on 10/24/13) in view of Castaneda et al. (U.S. Publication No. 2019/0155949 published on 5/23/19) and further in view of Natarajan et al. (U.S. Patent No. 10,231,090 patented on 3/12/19).
With respect to claim 4, the Kohavi and Castaneda references teach all of the limitations of claim 3 as described above. They do not explicitly recite displaying, on the return page, a virtual keyboard for the user to input the search keyword. The Natarajan reference teaches displaying, on the return page, a virtual keyboard for the user to input the search keyword (a virtual keyboard is displayed for entering a query into a displayed search box [col. 8 line 65 to col. 9 line 6]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kohavi and Castaneda with the virtual keyboard of Natarajan. Such a modification would have made the system more desirable to users by making it compatible with a greater variety of devices.
	With respect to claim 11, the limitations of claim 11 are merely the apparatus embodiment of claim 4 and claim 11 recites no further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 4 and are likewise rejected on the same basis.
	With respect to claim 18, the limitations of claim 18 are merely the non-transitory computer readable storage medium embodiment of claim 4 and claim 18 recites no further significant limitations therein. Therefore, the limitations of claim 18 are rejected in the analysis of claim 4 and are likewise rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153